         
BANK OF AMERICA, N.A.
  WACHOVIA BANK, NATIONAL ASSOCIATION   RBC CENTURA BANK

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (“Agreement”) is entered
into as of the 5th day of May, 2006, by and among BANK OF AMERICA, N.A.,
WACHOVIA BANK, NATIONAL ASSOCIATION, RBC CENTURA BANK and PORTFOLIO RECOVERY
ASSOCIATES, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower, Bank of America, N.A. and Wachovia Bank, National Association entered
into a Loan and Security Agreement on November 29, 2005, and the parties to the
Original Loan Agreement now desire to add RBC Centura Bank as a party thereto as
one of the “Banks”, and by becoming a party hereto as one of the Banks, RBC will
pay to each of Wachovia and to BOA an amount equal to one-half (1/2) of RBC’s
Borrowing Percentage of amounts outstanding hereunder as of the date of
execution of this Agreement. Borrower wishes to continue to obtain credit from
time to time from the Banks, and the Banks desire to extend credit to Borrower
for use by Borrower in its business. This Agreement sets forth the terms and
conditions on which the Banks will advance credit to Borrower.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS AND INTERPRETATION.

1.1 Definitions. Capitalized terms used herein and not defined in the specific
section in which they are used shall have the meanings assigned to such terms in
Exhibit A. Terms not defined in a specific section or in Exhibit A which are
defined in the Code shall have the meanings assigned to such terms in the Code.

1.2 Accounting Terms. All accounting terms not specifically defined in Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

1.3 Use and Application of Terms. To the end of achieving the full realization
by the Banks of their rights and remedies under this Agreement, including
payment in full of the Obligations, in using and applying the various terms,
provisions and conditions in this Agreement, the following shall apply: (i) the
terms “hereby”, “hereof’, “herein”, “hereunder” and any similar words refer to
this Agreement; (ii) words in the masculine gender mean and include correlative
words of the feminine and neuter genders and words importing the singular
numbered meaning include the plural number, and vice versa; (iii) words
importing persons include firms, companies, associations, general partnerships,
limited partnerships, limited liability partnerships, limited liability limited
partnerships, limited liability companies, trusts, business trusts, corporations
and other registered or legal organizations, including public and quasi-public
bodies, as well as individuals; (iv) the use of the terms “including” or
“included in”, or the use of examples generally, are not intended to be
limiting, but shall mean, without limitation, the examples provided and others
that are not listed, whether similar or dissimilar; (v) the phrase “costs and
expenses”, or variations thereof, shall include, without limitation, the
reasonable fees of the following persons: attorneys, legal assistants,
accountants, engineers, surveyors, appraisers and other professionals and
service providers; (vi) as the context requires, the word “and” may have a joint
meaning or a several meaning and the word “or” may have an inclusive meaning or
an exclusive meaning; (vii) this Agreement shall not be applied, interpreted and
construed more strictly against a person because that person or that person’s
attorney drafted this Agreement; and (viii) wherever possible each provision of
this Agreement and the other Loan Documents shall be interpreted and applied in
such manner as to be effective and valid under applicable Requirements of Law,
but if any provision of this Agreement or any of the other Loan Documents shall
be prohibited or invalid under such law, or the application thereof shall be
prohibited or invalid under such law, such provision shall be ineffective to the
extent of such

prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions, or the application thereof shall be in a manner and
to an extent permissible under applicable Requirements of Law.

2. CREDIT EXTENSIONS.

2.1 (a) Credit Extensions. Subject to and upon the terms and conditions of this
Agreement and provided that no Event of Default has occurred and is continuing,
the Banks shall make available to Borrower the Revolving Facility and Credit
Extensions thereunder generally described as follows: a revolving line of credit
in an amount equal to the lesser of: (i) Seventy-Five Million Dollars
($75,000,000) and (ii) twenty percent (20%) of Borrower’s and Portfolio Recovery
Associates, LLC’s Estimated Remaining Collections of all Eligible Asset Pools
(the “Revolving Facility”). The Revolving Facility and related Credit Extensions
which are to be made available to Borrower are more fully described below in
this Section 2.1 and unless otherwise provided in this Agreement, the Revolving
Facility and related Credit Extensions shall be evidenced by one or more
Promissory Notes from Borrower to the Banks and the Credit Extensions shall bear
interest, and the Credit Extensions, the interest and the fees, charges,
premiums and costs and expenses associated therewith, shall be repayable in
accordance with the terms of such Promissory Notes and this Agreement.

(b) Revolving Facility. At any time from the date hereof through the Maturity
Date, Borrower may request and the Banks agree to make advances (“Advance” or
“Advances”) to Borrower to finance working capital needs for its business and to
finance acquisitions permitted by Section 7.3 - and not for any other purpose.
The aggregate amount of outstanding Advances shall not exceed at any time the
Committed Revolving Line. If no Event of Default has occurred and is continuing,
amounts borrowed under the Revolving Facility may be repaid and reborrowed at
any time prior to the Maturity Date.

2.2 Credit Extensions — Disbursements. (a) Whenever Borrower desires an Advance,
Borrower shall notify each Bank by facsimile transmission or telephone no later
than 10:00 a.m. eastern time, on the Business Day on which Borrower desires the
Advance to be made. Each notification by facsimile transmission shall include
the information requested on the form attached as Exhibit B, shall be submitted
substantially in the form of Exhibit B and shall be signed by a Responsible
Officer or a designee thereof. Each notification by telephone shall include the
information requested on the form attached as Exhibit B and each notification by
telephone shall be followed within one Business Day by a facsimile transmission
which meets the criteria regarding a facsimile transmission. Each Bank shall be
entitled to rely on any telephonic notice given by a person who such Bank
reasonably believes to be a Responsible Officer or a designee thereof. No Bank
shall have any liability to Borrower or any other person for its failure to make
an Advance on the date requested by Borrower, unless such failure is the result
of willful misconduct or gross negligence of such Bank; and if such Bank’s
failure is a result of willful misconduct or gross negligence, its liability
shall be limited to actual damages only — no Bank shall be liable for indirect,
speculative, consequential or punitive damages and losses. Where Borrower
maintains its operating deposit account with a Bank, such Bank will credit the
amount of the Advances made by such Bank to such account.

(b) Borrower shall use its best efforts to ensure that each request for an
Advance is made of all Banks, in accordance with each Bank’s Borrowing
Percentage, and all payments and pre-payments to the Banks shall be made Pro
Rata, it being understood that the parties intend that Credit Extensions
hereunder, and outstanding balances to each Bank, shall approximate each Bank’s
Borrowing Percentage as closely as practicable.

2.3 Overadvances. If, at any time, the aggregate amount of the outstanding
principal under any Credit Extension exceeds the Committed Revolving Line, the
Borrower shall immediately pay to each Bank, in cash, its Pro Rata portion of
such excess.

2.4 Charging of Payments. A Bank may, after the occurrence of an Event of
Default, at its option, set-off and apply to the Obligations and otherwise
exercise its rights of recoupment as to any and all (i) balances and deposits of
Borrower held by such Bank, (ii) indebtedness and other obligations at any time
owing to or for the credit or the account of Borrower by such Bank and by any of
such Bank’s Affiliates. A Bank may, after notice to Borrower at its option, also
charge all payments required to be made on any of the Obligations against the
Committed Revolving Line. If a Bank charges the aforementioned payments against
the Committed Revolving Line, the same shall be deemed an Advance thereunder and
the amount of the Advance shall thereafter accrue interest at the interest rate
applicable from time to time to Advances; and if a Bank charges payments as
aforesaid, such Bank may, in its discretion, limit, declare a moratorium on and
terminate Borrower’s right under this Agreement to receive additional Advances,
after notice to Borrower and each other Bank, and a Bank’s decision to do one of
the foregoing does not prevent it from later doing any one or more of the
others.

2.5 Fees. In addition to the other fees, charges, costs and expenses required to
be paid by Borrower under this Agreement and the other Loan Documents, Borrower
shall pay to the Banks the fees, charges, costs and expenses set forth in this
Section 2.5.

(a) Unused Facility Fee. Borrower shall pay to each Bank an annualized
threetenths of one percent (0.30%) Unused Facility Fee, which shall be payable
monthly on the first day of each month, and which shall be based upon the
average amount of the Unused Revolving Facility for the preceding calendar month
for each Bank relative to each such Bank’s Commitment. The average amount of the
Unused Revolving Facility for any partial month shall be calculated based on the
unused amounts in such partial month.

(b) Bank Expenses. On the Closing Date, Borrower shall pay to the Banks all
reasonable Bank Expenses incurred through the Closing Date and shall pay, as and
when demand is so made by a Bank to Borrower, all reasonable Bank Expenses
incurred relating to completion, after the Closing Date, of matters related to
closing of this Agreement. Borrower shall be responsible for its own fees and
expenses, including its legal fees.

2.6 Documentary and Intangible Taxes; Additional Costs. To the extent not
prohibited by law and notwithstanding who is liable for payment of the taxes and
fees, Borrower shall pay, on a Bank’s demand, all intangible personal property
taxes, documentary stamp taxes, excise taxes and other similar taxes assessed,
charged and required to be paid in connection with the Credit Extensions and any
extension, renewal and modification thereof, or assessed, charged and required
to be paid in connection with this Agreement, any of the other Loan Documents
and any extension, renewal and modification of any of the foregoing. If, with
respect to this Agreement or the transactions hereunder, any Requirement of Law
(i) subjects a Bank to any tax (except federal, state and local income taxes on
the overall net income of a Bank), (ii) imposes, modifies and deems applicable
any deposit insurance, reserve, special deposit or similar requirement against
assets held by, or deposits in, or loans by a Bank, or (iii) imposes upon a Bank
any other condition, and the result of any of the foregoing is to increase the
cost to such Bank, reduce the income receivable by such Bank or impose any
expense upon such Bank with respect to the Obligations, Borrower agrees to pay
to such Bank the amount of such increase in cost, reduction in income or
additional expense within thirty (30) days following presentation by such Bank
of a statement of the amount and setting forth such Bank’s calculation thereof,
all in reasonable detail, which statement shall be deemed true and correct
absent manifest error.

2.7 Term of Agreement. This Agreement shall become effective on the Closing Date
and shall continue in full force and effect until the last to occur of
(i) payment in full of all of the Obligations or (ii) termination of the Banks’
obligations to make Credit Extensions under this Agreement. Notwithstanding the
foregoing, each Bank shall have the right to limit, declare a moratorium on and
terminate its obligation to make Credit Extensions under this Agreement
immediately and without notice to Borrower (but with immediate written notice to
each other Bank) upon the occurrence and during the continuance of an Event of
Default; and such action by a Bank shall not constitute a termination of this
Agreement, shall not constitute a termination of Borrower’s obligations under
this Agreement or the other Loan Documents and shall not adversely affect or
impair any Bank’s security interests in the Collateral. A Bank’s decision to do
any one of the foregoing (i.e., limit, declare a moratorium and terminate its
obligations to make Credit Extensions) shall not prevent it from exercising any
one or more of the other options available to it at any other time. The Banks
shall review the Maturity Date annually, and shall notify Borrower (pursuant to
a notice substantially in the form of the Notice of Extension attached hereto)
not less than sixty (60) days before each anniversary of this Agreement only if
they intend to extend the Maturity Date to a date which is one year beyond the
then current Maturity Date.

3. CONDITIONS OF CREDIT EXTENSIONS.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of any Bank
to make the initial Credit Extension is subject to the condition precedent that
all of the conditions and requirements set forth in this Section 3.1 and
Section 3.2 have been satisfied and completed, or the satisfaction and
completion thereof waived by the Banks. If all of the conditions are not met to
all Banks’ satisfaction, or the completion thereof waived by each Bank, each
Bank may, at its option, (i) withhold disbursement until the same are met,
(ii) close and require that any unsatisfied conditions be satisfied as a
condition subsequent to closing within such period of time as may be designated
by such Bank or (iii) terminate its obligation to make any Credit Extension and
recover from Borrower all Bank Expenses incurred by such Bank in connection with
its preparations for making the Credit Extensions, together with the fees and
other costs and expenses required to be paid by Borrower under the Commitment. A
waiver by the Banks of a condition must be in writing to be effective and a
waiver as to one or more conditions shall not constitute a waiver as to other
conditions and shall not establish a “course of dealing or practice” that would
require a waiver of the same or a similar condition at some later time. A waiver
shall not be deemed effective against the rights of a Bank unless expressly
given by such Bank.

(a) Loan Documents, etc. Each Bank shall have received an original of this
Agreement, duly executed by Borrower and any other persons who are parties
hereto, and all of the information, certifications, certificates,
authorizations, consents, approvals, title and other insurance policies and
commitments, financial statements, financing statements, agreements, documents
and records as the Banks and their counsel may deem reasonably necessary or
appropriate.

(b) Payment of Fees. Each Bank shall have received payment of the fees and Bank
Expenses, then due, as specified in Section 2.

(c) No Event of Default. No Event of Default shall have occurred and be
continuing as of the Closing Date, or after giving effect to the initial Credit
Extension to be made at or immediately after closing.

(d) Additional Matters. All other legal and non-legal matters as any Bank or its
counsel deems reasonably necessary or appropriate to be satisfied, completed and
received prior to the initial Credit Extension shall be satisfied, completed and
received in form and substance satisfactory to such Bank and its counsel; and
the Bank’s counsel shall have received duly executed counterpart originals, or
certified or other such copies of all records as such counsel may reasonably
request.

3.2 Conditions Precedent to All Credit Extensions. The obligation of any Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to all of the conditions and requirements set forth in this Section 3.2
being satisfied and completed, or the satisfaction and completion thereof waived
by each Bank.

(a) Loan Payment/Advance Request Form. Each Bank shall have received, as and
when required, a completed Loan Payment/Advance Request Form in the form of
Exhibit B attached hereto.

(b) Representations and Warranties; No Event of Default. The representations and
warranties referenced in Section 5 and in the other Loan Documents shall be true
and correct on and as of the date of such Loan Payment/Advance Request Form and
on the effective date of each Credit Extension as though made at and as of each
such date, and no Event of Default shall have occurred and be continuing, or
would exist after giving effect to such Credit Extension (provided, however,
that those representations and warranties expressly referring to another date
shall be true, correct and complete as of such date). The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this subsection.

(c) Audit of Collateral. At any Bank’s election, such Bank shall have received
from Borrower an internally prepared report of the Collateral (including,
without limitation, Borrower’s and Portfolio Recovery Associates, LLC’s Asset
Pools), in a format consistent with the form included in Borrower’s quarterly
and annual public filings. In the event Borrower’s accountants make material
corrections or modifications to the report presented to them for review,
Borrower shall immediately inform each Bank of such corrections or
modifications.

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to the Banks a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral to secure the prompt repayment of any and all Obligations and
to secure the prompt performance by Borrower of each of its covenants, duties
and obligations under the Loan Documents. Except as set forth in the Schedule,
such security interest constitutes a valid, first priority security interest in
the presently existing Collateral, and will constitute a valid, first priority
security interest in Collateral acquired or arising after the date hereof.
Notwithstanding any limitation of, moratorium on or termination of any Bank’s
obligation to make Credit Extensions under this Agreement, the Banks’ security
interest on the Collateral shall remain in full force and effect for so long as
any Obligations are outstanding.

4.2 Delivery of Additional Documentation Required. (a) To the extent that such
documentation is physically available to Borrower; Borrower shall from time to
time execute and deliver to any Bank, at the request of such Bank, all
Negotiable Collateral, all Financing Statements and other documents and records
that such Bank may request, in form and substance satisfactory to such Bank and
its counsel, to perfect and continue perfected such Bank’s security interests in
the Collateral and in order to fully consummate all of the transactions
contemplated under the Loan Documents. Borrower hereby consents to the filing by
any Bank of Financing Statements and such other instruments and documents in any
jurisdictions or locations deemed advisable or necessary in such Bank’s
discretion to preserve, protect and perfect such Bank’s security interest and
rights in the Collateral. Borrower further consents to and ratifies the filing
of such Financing Statements and other instruments and documents prior to the
Closing Date. If Borrower has executed and delivered to any Bank a separate
security agreement or agreements in connection with any or all of the
Obligations, that security agreement or those security agreements and the
security interests created therein shall be in addition to and not in
substitution of this Agreement and the security interests created hereby, and
this Agreement shall be in addition to and not in substitution of the other
security agreement or agreements and the security interests created thereby, but
shall be subject at all times to the Intercreditor Agreement. In all cases this
Agreement and the aforesaid security agreement or agreements, as well as all
other evidences or records of any and all of the Obligations and agreements of
Borrower, the Banks and other persons who may be obligated on any of the
Obligations, shall be applied and enforced in harmony with and in conjunction
with each other to the end that each Bank realizes fully upon its rights and
remedies in each and the Liens created by each; and, to the extent conflicts
exist between this Agreement and the other security agreements and records, they
shall be resolved in favor of the Banks for the purpose of achieving the full
realization of the Banks’ collective rights and remedies thereunder and the
Liens as aforesaid.

(b) Borrower shall take reasonable steps to provide that computer or other
records representing or evidencing an Account contain (by way of stamp, legend
or other method satisfactory to the Banks) the following language: “Pledged to
Bank of America, Wachovia Bank and RBC Centura Bank as Collateral” or such other
language as the Banks may from time to time require. After an Event of Default,
if requested by any Bank, all contracts, documents, instruments and chattel
paper evidencing an Account shall contain (by way of stamp, legend or other
method satisfactory to such Bank) the above quoted language. Failure to deliver
physical possession of any instruments, documents, or writings in respect of any
Account to any Bank, or all of them, shall not invalidate any such Bank’s
security interest therein. To the extent that possession may be required by
applicable law for perfection of a Bank’s security interest, the original
chattel paper and instruments representing the Accounts (to the extent
available) shall be deemed to be held by such Bank, although kept by Borrower or
Guarantor as the custodial agent of such Bank(s). Borrower or Guarantor (as the
case may be) shall, at any reasonable time and at Borrower’s or Guarantor’s own
expense, upon any Bank’s reasonable request, physically deliver to such Bank on
computer disk or other electronic data storage means which shall be machine
readable in Microsoft Access or such other form as mutually agreed upon by the
parties hereto, copies of all Accounts (including any instruments, documents or
writings in respect of any Account together with all other instruments,
documents or writings in respect of any collateral securing each Account, then
in Borrower’s or Guarantor’s control) assigned to a Bank to any reasonable place
or places designated by such Bank. All Accounts shall, regardless of their
location, be deemed to be under the Banks’ dominion and control (with both paper
and computer files so labeled) and deemed to be in the Bank or Banks’, as
applicable, possession.).

(c) A copy of any notice or request by any Bank pursuant to this Section 4.2,
and any response or information provided by Borrower to any Bank pursuant to
this Section 4.2, shall be delivered to all other Banks simultaneously.

4.3 Power of Attorney. Borrower does hereby irrevocably constitute and appoint
each Bank, or any of them, its true and lawful attorney with full power of
substitution, for it and in its name, place and stead, to execute, deliver and
file such agreements, documents, notices, statements and records, to include,
without limitation, Financing Statements, and to do or undertake such other acts
as any such Bank, after notice to Borrower and each other Bank, and after
providing a copy of any such item to Borrower in its sole discretion, deems
necessary or advisable to effect the terms and conditions of this Agreement, the
other Loan Documents and to otherwise preserve, protect and perfect the security
of the security interest in the Collateral. The foregoing appointment is and the
same shall be coupled with an interest in favor of the Banks. Notwithstanding
the foregoing present grant of a power of attorney by Borrower to the Banks,
except as otherwise provided in this Agreement and except with respect to filing
of Financing Statements and other actions any Bank deems necessary or
appropriate to preserve, protect, and perfect or continue the perfection of its
security interests in the Collateral, no Bank shall exercise the rights granted
to it under this Section 4.3 until after the occurrence of an Event of Default,
or the occurrence of an event which, upon the giving of any required notice or
the lapse of any required period of time, would be an Event of Default.

4.4 Right to Inspect and Audit. Any Bank (through any of its officers,
employees, agents or other persons designated by such Bank) shall have the
right, at its own expense (except after the occurrence of an Event of Default at
Borrower’s expense and without notice) upon reasonable prior notice, from time
to time during Borrower’s usual business hours, to inspect Borrower’s Books and
to make copies thereof and to inspect, check, test, audit and appraise the
Collateral and Borrower’s business affairs in order to verify Borrower’s
financial condition or the amount, condition of, or any other matter relating to
the Collateral and Borrower’s compliance with the terms and conditions of this
Agreement and the other Loan Documents. A Bank shall make reasonable efforts to
minimize disruption of Borrower’s operations when conducting such work. Borrower
shall permit representatives of the Banks to discuss the business, operations,
properties and financial and other conditions of Borrower with its officers,
board members, executives, managers, members, partners, employees, agents,
independent certified public accountants and others, as applicable. The
representatives of the Banks will maintain the confidentiality of non-public
information obtained from such discussions or otherwise and will not trade the
Borrower’s stock based upon material, non-public information concerning the
Company that the representatives of the Banks may obtain. Notwithstanding the
foregoing provisions of this Section 4.4, the Banks shall not be required to
give prior notice or limit their inspections to normal business hours if they,
or any of them, deem an emergency or other extraordinary situation to exist with
respect to the Collateral, Borrower’s Books and their other rights hereunder.

4.5 Collection of Accounts. In addition to its other rights and remedies in this
Agreement, the Banks shall have the rights and remedies set forth in this
Section 4.5, all of which may be exercised by the Banks, or any of them, upon
the occurrence of an Event of Default, or the occurrence of an event which, upon
the giving of any required notice or the lapse of any required period of time,
would be an Event of Default.

(a) After the occurrence of an Event of Default, but subject to the terms of the
Intercreditor Agreement, or the occurrence of an event or condition which, after
the giving of any required notice and the lapse of any required period of time,
would be an Event of Default, each Bank is authorized and empowered at any time
in its sole discretion (i) to demand, collect, settle, compromise for, recover
payment of, to hold as additional security for the Obligations and to apply
against the Obligations any and all sums which are now owing and which may
hereafter arise and become due and owing upon any of said Accounts and upon any
other obligation to Borrower (to include making, settling, adjusting, collecting
and recovering payment of all claims under and decisions with respect to
Borrower’s policies of insurance); (ii) to enforce payment of any Account and
any other obligation of any person to Borrower either in its own name or in the
name of Borrower; (iii) to endorse in the name of Borrower and to collect any
instrument or other medium of payment, whether tangible or electronic, tendered
or received in payment of the Accounts that constitute Collateral and any other
obligation to Borrower; (iv) to sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts and notices to account
debtors; and (v) dispose of any Collateral constituting Accounts and to convert
any Collateral constituting Accounts into other forms of Collateral. But, under
no circumstances shall any Bank be under any duty to act in regard to any of the
foregoing matters. Without limiting the provisions of Section 4.3 hereof, but in
addition thereto, Borrower hereby appoints each Bank and any employee or
representative of each Bank as such Bank may from time to time designate, as
attorneys-in-fact for Borrower, to sign and endorse in the name of Borrower, to
give notices in the name of Borrower and to perform all other actions necessary
or desirable in the reasonable discretion of such Bank to effect these
provisions and carry out the intent hereof. Borrower hereby ratifies and
approves all lawful acts of such attorneys-in-fact and except as otherwise
provided for herein, neither any Bank nor any other such attorneys-in-fact will
be liable for any lawful acts of commission or omission nor for any error of
judgment or mistake of fact or law. The foregoing power, being coupled with an
interest, is irrevocable so long as any Account pledged and assigned to such
Bank remains unpaid and this Agreement or any other Loan Document is in force.
The costs and expenses of such collection and enforcement shall be home solely
by Borrower whether the same are incurred by a Bank or on behalf of a Bank or
Borrower and, if paid or incurred by a Bank, the same shall be an Obligation
owing by Borrower to such Bank, payable on demand with interest at the Default
Rate, and secured by this Agreement and the other Loan Documents. Borrower
hereby irrevocably authorizes and consents to all account debtors and other
persons communicating after an Event of Default with any Bank, or its agent,
with respect to Borrower’s property, business and affairs and to all of the
foregoing persons acting after an Event of Default upon and in accordance with a
Bank’s, or its representative’s, instructions, directions and demands,
including, without limitation, such Bank’s request and demand to pay money and
deliver other property to such Bank or Bank’s representatives, all without
liability to Borrower for so doing, except as otherwise provided herein.

(b) After the occurrence of an Event of Default, or the occurrence of an event
or condition which after the giving of any required notice or the lapse of any
required period of time, would be an Event of Default, at any Bank’s request,
Borrower will forthwith upon receipt of all checks, drafts, cash and other
tangible and electronic remittances in payment or on account of Borrower’s
Accounts, deposit the same in a special bank account maintained with such Bank
or its representative, over which such Bank and its representative (as
applicable) have the sole power of withdrawal and will designate with each such
deposit the particular Account upon which the remittance was made. The funds in
said account shall be held by such Bank as security for the Obligations (and
shall be subject to the terms of the Intercreditor Agreement). Said proceeds
shall be deposited in precisely the form received except for the endorsement of
Borrower where necessary to permit collection of items, which endorsement
Borrower agrees to make, and which endorsement the Bank and its representative
(as applicable) are also hereby authorized to make on Borrower’s behalf. Pending
such deposit, Borrower agrees that it will not commingle any such checks,
drafts, cash and other remittances with any of Borrower’s funds or property, but
will hold them separate and apart therefrom and upon an express trust for the
Banks until deposit thereof is made in the special account. After the occurrence
of an Event of Default, or the occurrence of an event or condition which after
the giving of any required notice or the lapse of any required period of time,
would be an Event of Default, the Bank maintaining such account may at anytime
and from time to time, in its sole discretion but subject to the terms of the
Intercreditor Agreement, apply any part of the credit balance in the special
account to the payment of all or any of the Obligations, and to payment of any
other obligations owing to the Banks under or on account of this Agreement or
any of the other Loan Documents. On the Maturity Date and upon the full and
final payment of all of the Obligations and the other obligations as aforesaid,
together with a termination of all Bank’s obligation to make additional
Advances, each Bank will pay over to the Borrower any excess good and collected
funds received by such Bank from Borrower, whether received as a deposit in the
special account or received as a direct payment on any of the Obligations.

(c) After the occurrence of an Event of Default, or the occurrence of an event
or condition which after the giving of any required notice or the lapse of any
required period of time, would be an Event of Default, each Bank shall have the
absolute and unconditional right to apply for and to obtain the appointment of a
receiver, custodian or similar official for all or a portion of the Collateral,
including, without limitation, the Accounts, to, among other things, manage and
sell the same, or any part thereof, and to collect and apply the proceeds
therefrom to payment of the Obligations as provided in this Agreement and the
other Loan Documents. Any such receiver, custodian or similar official, if
required, shall be qualified and licensed as a collection agency in each state
or territory in which any customer Accounts may be so collected or managed. In
the event of such application, Borrower consents to the appointment of such
qualified and licensed receiver, custodian or similar official and agrees that
such receiver, custodian or similar official may be appointed without further
notice to Borrower beyond any notice required to be given to Borrower prior to
the occurrence of an Event of Default, if any, without regard to the adequacy of
any security for the Obligations secured hereby and without regard to the
solvency of Borrower or any other person who or which may be liable for the
payment of the Obligations or any other obligations of Borrower hereunder. All
costs and expenses related to the appointment of a receiver, custodian or other
similar official hereunder shall be the responsibility of Borrower, but if paid
by any Bank, Borrower hereby agrees to pay to such Bank, on demand, all such
costs and expenses, together with interest thereon from the date of payment at
the Default Rate. All sums so paid by a Bank, and the interest thereon, shall be
an Obligation owing by Borrower to such Bank, and secured by this Agreement and
the other Loan Documents. Notwithstanding the appointment of any receiver,
custodian or other similar official, each Bank shall be entitled as pledgee to
the possession and control of any cash, deposits, accounts, account receivables,
documents, chattel paper, documents of title or instruments at the present or
any future time held by, or payable or deliverable under the terms of the Loan
Documents to such Bank. If the balance of the Obligation outstanding is ZERO at
any time prior to the Maturity Date, and no Event of Default has occurred or is
continuing and the Banks have no further obligation to make Advances, the Bank
or Banks, as applicable shall terminate the appointment of any such receiver
custodian or similar official.

5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to each Bank that, as of the date of this
Agreement, there are no Subsidiaries of Borrower other than the Guarantor.
Further, Borrower represents and warrants to each Bank that the certifications,
representations and warranties set forth in the Certificate of Borrower which
has been executed and delivered by Borrower to each Bank contemporaneously with
the execution and delivery of this Agreement by Borrower to each Bank are true,
correct and accurate as of the date of this Agreement or such other date as may
be specifically set forth in a particular certification, representation or
warranty. Borrower agrees that all certifications, representations and
warranties set forth herein shall be continuing certifications, representations
and warranties of Borrower to each Bank.

6. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that until the termination of the Banks’
obligations under this Agreement to make Credit Extensions and the payment in
full of the Obligations, Borrower shall do each and all of the matters set forth
in this Section 6; and Borrower acknowledges to each Bank that the breach or
default by Borrower of any of the covenants and agreements set forth below in
this Section 6 is and the same shall be material.

6.1 Good Standing and Government Compliance. Borrower shall maintain in good
standing its and each of its Subsidiaries’ organizational existence in their
respective jurisdictions of organization and maintain qualification in each
jurisdiction in which the conduct of their respective businesses or their
respective ownership of property requires that they be so qualified. Borrower
shall comply, and shall cause each Subsidiary to comply with all Requirements of
Law to which they are subject, and shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which or failure to comply with which could have a Material Adverse
Effect, or an adverse effect in a material manner on the Collateral or the
priority of the Banks’ security interest in the Collateral.

6.2 Payment/Performance. Borrower shall pay when due all amounts owing to the
Banks under this Agreement and the other Loan Documents and promptly perform all
other obligations of Borrower thereunder and hereunder.

6.3 Use of Loan Funds. Borrower shall use all loan proceeds disbursed to
Borrower only for the purposes stated in this Agreement and the other Loan
Documents.

6.4 Financial Statements; Reports; Certificates.

(a) Borrower shall deliver to each Bank each and all of the financial
statements, reports, certificates and other records referenced under this
subsection (a) and such other statements, reports, certificates and records as
any Bank may reasonably request from time to time.

(i) As soon as available, but in any event within thirty (30) days after the end
of each calendar quarter, Borrower shall deliver to each Bank internally
prepared consolidated financial statements.

(ii) Beginning with the fiscal year ending December 31, 2005, as soon as
available, but in any event within one hundred twenty (120) days after the end
of Borrower’s fiscal year, Borrower shall deliver to each Bank audited CPA
prepared consolidated and, upon request of any Bank, internally prepared
consolidating, financial statements of Borrower (including a balance sheet, an
income statement and a statement of retained earnings, each with the related
notes and changes in the financial position for such year and setting forth in
comparative form the figures for the prior year) prepared in accordance with
GAAP, consistently applied, together with (with respect to the CPA prepared
statements) an opinion on such financial statements that is unqualified or
qualified in a manner acceptable to the Banks from an independent certified
public accounting firm reasonably acceptable to the Banks. After the occurrence
of an Event of Default, any Bank may request and Borrower shall so provide
audited CPA prepared consolidating statements which meet the foregoing
requirements established for consolidated statements.

(iii) Within thirty (30) days after the last day of each fiscal quarter,
Borrower shall deliver to each Bank a statement of Borrower’s Net Finance
Receivable prepared and presented in a manner and format consistent with past
practice and consistent with the manner and format employed in Borrower’s public
filings, and will be consistent with the information contained in Borrower’s
public filings for the same periods.

(iv) If applicable, Borrower shall deliver to each Bank copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Liabilities and all
reports on Forms 10-K and 10-Q filed with the Securities and Exchange
Commission.

(v) Within thirty (30) days after the last day of each fiscal quarter, Borrower
shall deliver to each Bank a report of any legal actions pending or threatened
against Borrower or any Subsidiary, which report shall include at a minimum the
claimant, the amount of the claim, the defendants named and the date of such
claim. Borrower agrees to cooperate in good faith with respect to any additional
information requested by any Bank with respect to such reports.

(b) Within thirty (30) days after the last day of each month, Borrower shall
deliver to each Bank a Borrowing Base Certificate dated and signed by a
Responsible Officer in substantially the form of Exhibit D hereto that provides
the required information that is current within one day.

(c) Within thirty (30) days after the last day of each month, Borrower shall
deliver to each Bank with the monthly financial statements a Compliance
Certificate signed by a Responsible Officer in substantially the form of
Exhibit E hereto.

(d) Borrower shall provide such additional statements and information as any
Bank may from time to time request, in form reasonably acceptable to the Banks.
Each Bank shall keep such information confidential which is marked
“Confidential” and which has not been disclosed to third parties, and shall not
disclose such information to any department of such Bank which provides
investment and stock brokerage services.

6.5 Taxes. Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment of, or deposit or withholding of, all federal, state and local
taxes, assessments or contributions required of it by all Requirements of Law,
and will execute and deliver to each Bank, on demand, appropriate certificates
attesting to the payment, deposit or withholding thereof; provided that Borrower
or a Subsidiary need not make any payment if the amount or validity of such
payment is contested in good faith by appropriate proceedings and is reserved
against (to the extent required by GAAP) by Borrower.

6.6 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers and all other hazards and risks
required by the Banks, acting reasonably and taking into account the types and
risks customarily insured against by businesses similar to Borrower’s. Unless
otherwise directed by the Banks, the insurance shall be all risk replacement
cost insurance with agreed amount endorsement, standard noncontributing
mortgagee clauses and standard waiver of subrogation clauses. Borrower shall
also maintain general liability, workmen’s compensation and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s,
unless the Banks reasonably direct otherwise, in which event Borrower shall
maintain such insurance in amounts and types as the Banks reasonably direct.

(b) All policies of insurance shall be in such form and with such companies as
may be reasonably satisfactory to the Banks. All policies of property insurance
shall contain a lender’s loss payable endorsement, in a form reasonably
satisfactory to the Banks, showing the Banks, collectively, as additional loss
payees, and all liability insurance policies shall show the Banks, collectively,
as additional insureds. All policies shall specify that the insurer must give at
least twenty (20) days’ notice to each Bank before canceling its policy for any
reason. Upon any Bank’s request, Borrower shall deliver to each Bank certified
copies of the policies of insurance and evidence of all premium payments. All
proceeds payable under any casualty policy or policies shall, at the payee
Bank’s option, be payable to such Bank to be applied on account of the
Obligations, except for casualty policies insuring loss of assets encumbered by
Permitted Liens which are prior to the Lien of such Bank.

6.7 Primary Depository. Each of Borrower and its wholly owned Subsidiaries
(excluding the operating depositing account of PRA Receivables Management, LLC,
d/b/a Anchor Receivables Management) shall maintain their primary operating
depository accounts with the Banks during the term of the Revolving Facility. At
least one operating deposit account shall be maintained with each Bank.

6.8 Financial Covenants. On a consolidated basis, Borrower shall maintain, as of
the last day of each calendar month unless stated otherwise, and Borrower shall
fully and timely comply on a consolidated basis with, each and every one of the
financial maintenance covenants set forth in this Section and others that may be
contained in this Agreement and the other Loan Documents.

(a) Funded Debt to EBITDA. A ratio not exceeding 1.0:1.0.

(b) Tangible Net Worth. Maintain on a consolidated basis Tangible Net Worth
equal to at least 100% of Tangible Net Worth reported by Borrower at
September 30, 2005, plus 25% of cumulative positive net income accrued since the
end of such fiscal quarter, plus 100% of the net proceeds from any equity
offering, calculated quarterly on the last day of each fiscal quarter.

6.9 Maintenance of Property. Borrower shall keep and maintain the Collateral in
good working order and condition and make all needful and proper repairs,
replacements, additions, or improvements thereto as are necessary, reasonable
wear and tear excepted.

6.10 Maintain Security Interest. Borrower shall maintain, protect and preserve
the security interest of the Banks in the Collateral and the lien position of
the Banks in the Collateral, including, without limitation, (i) the filing of
“claims” under insurance policies and (ii) protecting, defending and maintain
the validity and enforceability of the Trademarks, Patents and Copyrights.

6.11 Deposit Accounts. With respect to deposit accounts that are maintained with
financial institution other than the Banks, the Banks, or any of them, may
request, and Borrower and each of its Subsidiaries shall obtain in favor of such
Bank(s), a control agreement in form and substance satisfactory to such Bank(s).

6.12 Further Assurances. At any time and from time to time, Borrower shall
execute and deliver such further instruments, agreements, documents and other
records and take such further action as may be requested by any Bank to effect
the purposes of this Agreement, including, without limitation, the perfection
and continuation of perfection of the Banks’ security interests in the
Collateral.

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that until the termination of all Banks’
obligations under this Agreement to make Credit Extensions, and the payment in
full of the Obligations, Borrower shall not do or permit to be done any of the
matters set forth in this Section 7; and Borrower acknowledges to each Bank that
the breach or default by Borrower of any of the covenants and agreements set
forth below in this Section 7 is and the same shall be material.

7.1 Dispositions. Borrower shall not convey, sell, lease, transfer and otherwise
dispose of and Borrower shall not permit any of its Subsidiaries to convey,
sell, lease, transfer and otherwise dispose of (with respect to both Borrower
and Borrower’s Subsidiaries, by operation of law or otherwise) any part of and
any interest in their respective businesses and properties, including the
Collateral, other than Permitted Transfers.

7.2 Change in Business; Change in Management or Executive Office. Borrower shall
not engage in any business, or permit any of its Subsidiaries to engage in any
business, other than as reasonably related or incidental to the businesses
currently engaged in by Borrower. Borrower shall not have a Change in Management
and will not, without thirty (30) days’ prior written notification to each Bank,
relocate its chief executive office, change its state of organization or change
any other matter that will or could result in any Bank’s security interests in
the Collateral becoming unperfected.

7.3 Mergers or Acquisitions; New Subsidiary. Except for Permitted Acquisitions,
Borrower shall not merge or consolidate, or permit any of its Subsidiaries to
merge or consolidate, with or into any other business organization, or acquire,
or permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another person without the prior written consent of
each Bank, which any Bank may grant or withhold in its sole and absolute
discretion. Borrower shall not create or cause to be created or to come into
existence any new Subsidiary after the Closing Date, without the prior written
consent of each Bank.

7.4 Indebtedness. Borrower shall not create, incur, assume or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness and normal and customary unsecured
indebtedness incurred in the ordinary course of business. With respect to
Indebtedness described in clause (iii) of the definition of Permitted
Indebtedness in Exhibit A, to the extent not specifically prohibited by the
terms of such Indebtedness, the Banks shall have a subordinate lien in and to
all equipment and property financed or acquired with such Indebtedness (with the
priority and allocation of such subordinate lien among the Banks to be
determined pursuant to the Intercreditor Agreement).

7.5 Encumbrances. Borrower shall not create, incur, assume or allow any Lien
with respect to the Collateral or any of its property, or assign or otherwise
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries so to do, except for Permitted Liens, or covenant
to any other person that Borrower in the future will refrain from creating,
incurring, assuming or allowing any Lien with respect to any of Borrower’s
property.

7.6 Judgments. Borrower shall not permit a judgment or judgments for the payment
of money in excess of $500,000 in the aggregate to be entered against it or any
Subsidiary which judgment Borrower permits to remain unsatisfied or unstayed for
a period of thirty (30) days after the same is entered against Borrower or a
Subsidiary.

7.7 Distributions. Except for Permitted Dividends and Permitted Investments,
Borrower shall not pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so.

7.8 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.9 Loans. Except for Permitted Investments and Permitted Acquisitions, Borrower
shall not make or commit to make, or permit any of its Subsidiaries to make or
commit to make, any advance, loan, extension of credit or capital contribution
to, or purchase of any stock, bonds, notes, debentures or other securities of
any person.

7.10 Loans to Officers. Borrower shall not make, or permit any of its
Subsidiaries to make, any loan or advance directly or indirectly for the benefit
of any past, present, or future stockholder, director, officer, executive,
manager, member, partner or employee of Borrower or a Subsidiary, as the case
may be, other than advances or loans made in the ordinary course of business
consistent with past practice, including but not limited to employee relocation
loans, employee bridge loans and other incidental loans to employees, all in the
ordinary course of business.

7.11 Compensation. Borrower shall not pay, or permit any Subsidiary to pay, any
compensation to any past, present or future shareholder, director, officer,
executive, member, manager, partner and employee, whether through salary, bonus
or otherwise, if contrary to Borrower’s compensation policies or the executive
compensation rules established by the United States Securities and Exchange
Commission or the NASDAQ Stock Exchange.

7.12 Transactions with Affiliates. Borrower shall not directly or indirectly
enter into or permit to exist, or permit any Subsidiary to directly or
indirectly enter into or permit to exist, any material transaction with any
Affiliate of Borrower or any Subsidiary except for transactions that are in the
ordinary course of Borrower’s or such Subsidiary’s business, upon fair and
reasonable terms that are no less favorable to Borrower or Subsidiary than would
be obtained in an arm’s length transaction with a non-affiliated Person.

7.13 Subordinated Liabilities. Borrower shall not make any payment in respect of
any Subordinated Liabilities, or permit any of its Subsidiaries to make any such
payment except in compliance with the terms of such Subordinated Liabilities, or
amend any provision contained in any documentation relating to the Subordinated
Liabilities without each Bank’s prior written consent.

7.14 Inventory and Equipment. Borrower shall not store, or permit any Subsidiary
to store, its Equipment with a bailee, warehouseman or similar person unless the
Banks have received a pledge of the warehouse receipt covering such Equipment.
Except for such other locations as each Bank may approve in writing, Borrower
shall not move or relocate its Equipment from the location or locations
identified in the Certificate of Borrower and such other locations of which
Borrower gives each Bank prior written notice and as to which Borrower
authorizes the filing of a Financing Statement where needed to perfect each
Bank’s security interest.

7.15 Licenses. Borrower shall not become bound by, or permit its Subsidiaries to
become bound by, any license, agreement or other record which would have a
Material Adverse Effect.

7.16 Compliance. Borrower shall not become or be controlled by an “investment
company”, within the meaning of the Investment Company Act of 1940, or become
principally engaged in, or undertake as one of its important activities, the
business of extending credit for the purpose of purchasing or carrying margin
stock, or use the proceeds of any Credit Extension for such purpose, or permit
any of its Subsidiaries to do any of the foregoing.

7.17 Negative Pledge Agreements. Borrower shall not permit the inclusion in any
contract to which it becomes a party of any provisions that could restrict or
invalidate the creation of a security interest in Borrower’s rights and
interests in any Collateral.

7.18 Third Party Agreements. Borrower shall not enter into any agreement
containing any provision that would be violated or breached by the performance
of the obligations of Borrower under this Agreement.

8. EVENTS OF DEFAULT.

The occurrence of any one or more of the events, conditions, circumstances and
matters set forth below in this Section 8 shall constitute an Event of Default
by Borrower under this Agreement and the other Loan Documents. Notwithstanding
the foregoing and anything else in this Agreement to the contrary, if any of the
Obligations are payable on demand of the Banks, or any of them, then, in such
event, there are no conditions precedent to any such Bank’s right to demand
payment of such Obligations, in whole or in part, at any time and from time to
time, without prior notice, until the entire unpaid balance outstanding under
such Obligations, including principal, interest, fees, premiums, charges and
costs and expenses are paid in full. And, there are no conditions precedent to
any Bank exercising any of and all of its other rights and remedies at such time
or times as it deems necessary or appropriate to recover full payment of the
Obligations, including, without limitation, the exercise of any of and all of
its rights and remedies set forth in Section 9 below, the exercise of any of and
all of its other rights and remedies granted to it under the Loan Documents and
the exercise of any of and all of its rights and remedies at law and in equity.
The rights and obligations of the Banks relative to each other with respect to
the priority of liens and the exercise of rights against, and the allocation of,
the Collateral, are set forth in the Intercreditor Agreement.

8.1 Default under Obligations. The occurrence of any event of default or default
condition under any of the Obligations, including, without limitation,
Borrower’s failure to pay, when due, the principal of and interest on any of the
Obligations, or Borrower’s failure to pay, when due, any and all other amounts
due under any of the Obligations, including, without limitation, any taxes,
fees, charges, premiums and costs and expenses.

8.2 Covenant Default. Borrower fails to perform or satisfy any obligation under
Section 6 or violates any of the covenants contained in Section 7 of this
Agreement, or fails or neglects to perform or observe or otherwise defaults
under any other term, provision, condition, covenant or agreement contained in
this Agreement, in any of the other Loan Documents, or in any other present or
future instrument, document, agreement or other record between Borrower and any
Bank or from Borrower to any Bank or for the benefit of any Bank, whether
monetary or non-monetary, and as to any default under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure such default within ten (10) days after Borrower receives notice thereof or
any officer of Borrower becomes aware thereof; provided, however, that if the
default is non-monetary and cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed thirty (30) days) to attempt to cure such
non-monetary default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default (provided that the
Banks shall not be required to make any Credit Extensions during such cure
period).

8.3 Guarantor Default. The failure of any other person obligated for the payment
of any of the Obligations, either directly or indirectly, or obligated under
this Agreement or any of the other Loan Documents to perform any of the terms
and conditions imposed upon such other person by any of said agreements, as and
when the same are required to be so performed, or the occurrence of some other
default by such other person under any of said agreements.

8.4 Termination of Supporting Obligation. The termination of or the occurrence
of an event of default or a default condition, after the expiration of any
applicable cure periods, under any guaranty agreement or other supporting
obligation (inclusive of letters of credit, third person pledge agreements and
third person security agreements) which applies to this Agreement or any of the
other Loan Documents.

8.5 Attachment. Borrower’s assets, or any part or portion thereof, are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy or assessment is filed of record
with respect to any of Borrower’s assets by the United States Government, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period).

8.6 Insolvency. Borrower becomes insolvent, or an Insolvency Proceeding is
commenced by Borrower, or an Insolvency Proceeding is commenced against Borrower
and is not dismissed or stayed within thirty (30) days (provided that no Credit
Extensions will be required to be made prior to the dismissal of such Insolvency
Proceeding).

8.7 Other Agreements. The occurrence of a default in any agreement or agreements
to which Borrower is a party with a third person or persons which results in a
right by such third person or persons, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in the aggregate in excess of 2%
of Borrower’s Tangible Net Worth or that could have a Material Adverse Effect.

8.8 Subordinated Liabilities. Borrower makes any payment on account of
Subordinated Liabilities, except to the extent the payment is allowed under any
subordination agreement entered into with the Banks.

8.9 Misrepresentations. Any misrepresentation or misstatement exists now or
hereafter in any warranty or representation set forth herein, in any other Loan
Document or in any certificate delivered to any Bank by any Responsible Officer
pursuant to this Agreement or any other Loan Document, or to induce any Bank to
enter into this Agreement or any other Loan Document.

8.10 Subsidiary Default. Default by any of Borrower’s Subsidiaries under any
Indebtedness or other obligation now owing or which hereafter arises and is
owing to any Bank.

9. BANK’S RIGHTS AND REMEDIES UPON DEFAULT.

9.1 Rights and Remedies upon an Event of Default. If an Event of Default shall
occur under this Agreement, in addition to any other rights and remedies which
may be available to the Banks and without limiting any other rights and remedies
granted to the Banks in this Agreement, the other Loan Documents and at law and
in equity, including, without limitation, the rights and remedies provided to
the Banks under the Code, which rights and remedies are fully exercisable by
each Bank as and when provided herein and therein, the Banks shall have the
rights and remedies set forth below in this Section 9.1, any and all of which
any Bank may exercise at its election, without notice to Borrower of its
election and without demand, but subject to the rights of each other Bank under
the Intercreditor Agreement, and with immediate written notice to each other
Bank of the exercise of any such right or remedy.

(a) Acceleration of Obligations. Any Bank may, at its option, accelerate and
declare immediately due and payable the Obligations, as well as any of and all
of the other indebtedness and obligations owing under this Agreement and the
other Loan Documents that are not already due hereunder and that are not already
due thereunder. If there is more than one Obligation, any Bank may accelerate
and declare immediately due and payable all of the Obligations owing to it, or
any Bank may from time to time and at any number of times after the occurrence
of an Event of Default, accelerate and declare immediately due and payable any
one or more of the Obligations owing to it, as such Bank in its discretion
elects to accelerate (provided that upon the occurrence of an Event of Default
described in Section 8 under the heading “Insolvency”, all Obligations shall
become immediately due and payable without any action by any Bank).

(b) Terminate Credit Extensions. Each Bank may limit Borrower’s right to receive
any and all Advances under this Agreement and under any other agreement between
such Bank and Borrower to such amounts as such Bank determines from time to time
to be appropriate under the circumstances; each Bank may impose a moratorium on
future Advances under this Agreement and under any other agreement between such
Bank and Borrower; and each Bank may terminate the right of Borrower to receive
Advances under this Agreement and under any other agreement between Borrower and
such Bank; and in all the foregoing instances, a Bank’s rights relative to
Credit Extensions may be exercised cumulatively, concurrently, alternatively and
in any other manner and at any time or times as such Bank deems appropriate, in
its discretion.

(c) Protection of Collateral. Each Bank may make such payments and do or cause
to be done such acts as such Bank considers necessary or advisable to protect
the Collateral and to preserve, protect, perfect and continue the perfection of
its security interest in the Collateral. Borrower agrees to assemble the
Collateral if any Bank so requires and to make the Collateral available to a
Bank as such Bank (subject to the Intercreditor Agreement) may designate.
Borrower authorizes each Bank and its representatives to enter the premises
where the Collateral is located, to do, among other things a Bank deems
necessary or advisable, the following: (i) take and maintain possession of the
Collateral, or any part or parts of it, (ii) pay, purchase, contest or
compromise any encumbrance, charge or lien which in a Bank’s determination
appears to be prior or superior to its security interest, and (iii) pay all
costs and expenses incurred in connection with any of the foregoing. With
respect to any of Borrower’s premises, Borrower hereby grants each Bank a
license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of the Banks’ rights and remedies
provided herein, at law, in equity and otherwise.

(d) Sale and Disposition of Collateral Upon Default.

(i) Each Bank, directly and through others on its behalf, may ship, reclaim,
recover, store, finish, maintain, repair, prepare for sale, advertise for sale
and/or sell the Collateral, or part or parts thereof, for cash or on terms, at
one or more private or public sales held at such place or places as such Bank
determines to be commercially reasonable, after having complied with the
provisions of this Agreement, the Intercreditor Agreement, the other Loan
Documents and applicable Requirements of Law relating to sale of the Collateral,
including, without limitation, the requirements of the Code. Each Bank is hereby
irrevocably granted a license or other right, pursuant to the provisions of this
Section 9.1, to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, trade names, trademarks, service
marks, advertising matter and any property of a similar nature, together with
the right of access to all tangible or electronic media in which any of the
foregoing may be recorded or stored, in completing production of, management of,
advertising for sale and selling any Collateral and, in connection with a Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to the Banks’ benefit.
Borrower hereby agrees: (i) that fifteen (15) days notice of any intended sale
or disposition of any Collateral is commercially reasonable; (ii) that a shorter
period of notice of not less than ten (10) days will be commercially reasonable
if each Bank, in its opinion, deems it necessary to move more expeditiously with
disposition of the Collateral or any part thereof; and (iii) that the foregoing
shall not require a notice if no notice is required under the Code (except
immediate notice to each other Bank).

(ii) Each Bank, or any or all of them, may credit bid and purchase at any sale
or sales.

(iii) The proceeds of any sale of, or other realization upon, all or any part of
the Collateral pursuant to this Section 9.1 shall be applied by the Banks in the
following order of priorities (subject to the terms of the Intercreditor
Agreement), or such other order as the Banks, together, may determine or as may
be required under applicable Requirements of Law: first, to payment of the costs
and expenses of such sale or other realization, and all expenses, liabilities
and advances incurred or made by the Banks in connection therewith, and any
other unreimbursed costs and expenses for which the Banks are to be reimbursed
pursuant to this Agreement and the other Loan Documents; second, to the payment
of accrued but unpaid interest on the Obligations; third to the payment of
unpaid principal of the Obligations; fourth, to the payment of all other amounts
owing or outstanding by Borrower under the Obligations, this Agreement, the
other Loan Documents and otherwise to any Bank as provided herein or therein,
until all the foregoing shall have been paid in full; finally, to payment to
Borrower or its successors or assigns, or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

(iv) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower, without demand by any Bank, but this
provision shall not require any Bank to first dispose of the Collateral before
attempting to recover payment of the Obligations from Borrower or any other
person and each Bank shall have the right to proceed successively, concurrently
and alternatively against the Collateral, the Borrower and any other person
obligated on any of the Obligations in any order and at any time or times as it
deems to be in its best interest.

(e) Discontinuance of Proceedings; Position of Parties Restored. If any Bank
shall have proceeded to enforce any right or remedy under the Loan Documents by
foreclosure, entry, or otherwise and such proceedings shall have been
discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to any Bank, then and in every such
case Borrower and each Bank shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of the Banks shall
continue as if no such proceedings had occurred or had been taken.

9.2 Remedies Cumulative. Each Bank’s rights and remedies under this Agreement,
the Loan Documents and all other agreements shall be cumulative and may be
exercised successively, concurrently, alternatively and in any other order and
at such time or times as any Bank elects in its discretion. Each Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law and in equity. No exercise by any Bank of one right or remedy shall
be deemed an election, and no waiver by any Bank, or all of them, of any Event
of Default on Borrower’s part shall be deemed a continuing waiver. No delay by
any Bank, or all of them, shall constitute a waiver, election or acquiescence by
it. No waiver by any Bank shall be effective unless made in a written document
signed on behalf of such Bank and then shall be effective only in the specific
instance and for the specific purpose for which it was given. For the avoidance
of doubt, a waiver of one Bank shall not in any event constitute a waiver by any
other Bank absent its execution thereof.

10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
facsimile to Borrower or to a Bank, as the case may be, at their respective
addresses as set forth on the signature page of this Agreement. Any such notice
or demand sent by or to Borrower shall be sent simultaneously to all Banks. The
parties may change the address at which they are to receive notices hereunder by
notice in writing in the foregoing manner given to the other.

11. WAIVERS.

11.1 Waiver Of Trial By Jury. To the extent not prohibited by applicable
Requirements of Law, Borrower and each Bank hereby waive their respective rights
to a jury trial of any claim or cause of action based upon or arising out of any
of the Loan Documents or any of the transactions contemplated therein, including
contract claims, tort claims, breach of duty claims and all other common law or
statutory claims. Each party recognizes and agrees that the foregoing waiver
constitutes a material inducement for it to enter into this Agreement. Each
party represents and warrants that it has reviewed this waiver with its legal
counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel.

11.2 Marshalling of Assets. Borrower hereby waives, to the extent permitted by
law, the benefit of all appraisal, valuation, stay, extension, reinstatement and
redemption laws now in force and those hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Collateral or any part or
any interest therein.

11.3 Waiver of Action Against Third Persons. Borrower waives any right to
require any Bank to bring any action against any other person or to require that
resort be had to any security or to any balances of any deposit or other
accounts or debts or credits on the books of any such Bank in favor of any other
person.

12. GENERAL PROVISIONS.

12.1 Indemnification. Borrower hereby agrees to defend, protect, indemnify and
hold harmless each Bank, all directors, officers, employees, attorneys, agents
and independent contractors of each Bank, from and against all claims, actions,
liabilities, damages and costs and expenses asserted against, imposed upon or
incurred by such Bank or any of such other persons as a result of, or arising
from, or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby, except for losses resulting from
the gross negligence or willful misconduct of or breach of this Agreement by,
the person otherwise to be indemnified hereunder.

12.2 Choice of Law. This Agreement shall be deemed to have been executed and
delivered in the Commonwealth of Virginia regardless of where the signatories
may be located at the time of execution and shall be governed by and construed
in accordance with the substantive laws of the Commonwealth of Virginia,
excluding, however, the conflict of law provisions thereof.

12.3 Additional Lenders. Additional lenders may be added to this Revolving
Facility upon the written consent of all parties hereto, the execution by such
additional lenders of an additional signature page to this Agreement evidencing
such lender’s agreement to be bound by the terms hereof, and the similar
execution by such lenders of the Intercreditor Agreement and such other
instruments and agreements as may be required by the Banks then party hereto.
The joinder of any such lender to this Revolving Facility shall not in any way
affect the rights or obligations of the Banks then party hereto, except that the
Commitments hereunder shall be adjusted from the date of such joinder in such
manner as all parties may agree. Any such additional lender shall be deemed a
“Bank” for purposes of this Agreement.

12.4 Incorporation of Exhibits; Customer and Loan Numbers. All exhibits,
schedules, addenda and other attachments to this Agreement are by this reference
incorporated herein and made a part hereof as if fully set forth in the body of
this Agreement. The Customer and Loan Numbers, if any, stated in this Agreement
are for the respective Bank’s internal business use and reference only and do
not and shall not limit the scope and extent of any Bank’s rights hereunder,
including the Obligations secured hereby and the security interests of the Banks
in the Collateral.

12.5 Maintenance of Records by Banks. Borrower acknowledges and agrees that each
Bank is authorized to maintain, store and otherwise retain the Loan Documents or
any of them in their original, inscribed tangible form or a record thereof in an
electronic medium or other non-tangible medium which permits such record to be
retrieved in a perceivable form; that a record of any of the Loan Documents in a
non-tangible medium which is retrievable in a perceivable form shall be the
agreement of Borrower to the same extent as if such Loan Document was in its
original, inscribed tangible medium and such a record shall be binding on and
enforceable against Borrower notwithstanding the same is in a non-tangible form
and notwithstanding the signatures of the signatories hereof are electronic,
typed, printed, computer generated, facsimiles or other reproductions,
representations or forms; and that a Bank’s certification that a non-tangible
record of any of the Loan Documents is an accurate and complete copy or
reproduction of the original, inscribed tangible form shall be conclusive,
absent clear and convincing evidence of the incorrectness of said certification,
and such non-tangible record or a reproduction thereof shall be deemed an
original and have the same force and effect as the original, inscribed tangible
form.

12.6 Credit Investigations; Sharing of Information; Control Agreements. Each
Bank is irrevocably authorized by Borrower, during the term of this Agreement
and until the last to occur of (i) payment in full of all the Obligations and
(ii) termination of the Banks’ obligations to make Credit Extensions under this
Agreement, to make or have made such credit investigations as it deems
appropriate to evaluate Borrower’s and its Subsidiaries’ credit or financial
standing, and Borrower authorizes each Bank to share with its affiliates its
experiences with Borrower and its Subsidiaries and other information in Bank’s
possession relative to Borrower and its Subsidiaries. The Banks (i) shall not
have any obligation or responsibility to provide information to third persons
relative to any Bank’s security interest in the Collateral, this Agreement or
otherwise with respect to Borrower and its Subsidiaries and (ii) shall not have
any obligation or responsibility to subordinate its security interest in the
Collateral to the interests of any third persons or to enter into control
agreements relative to the Collateral.

12.7 Banks’ Liability for Collateral. Notwithstanding anything in this Agreement
or any of the other Loan Documents to the contrary, a Bank may at any time or
times during the term of this Agreement make such payments and do or cause to be
done such acts as a Bank considers necessary or advisable to protect the
Collateral and to preserve, protect and perfect or continue the perfection of
its security interest in the Collateral. So long as a Bank complies with
reasonable banking practices, except as may be provided herein to the contrary,
such Bank shall not in any way or manner be liable or responsible for: (i) the
safekeeping of the Collateral; (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (iii) any diminution in the
value thereof; or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency or other person whomsoever.

12.8 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons, as required under the terms of this
Agreement and the other Loan Documents, then after ten (10) days prior written
notice to Borrower, and Borrower’s failure to pay such amounts, the Banks, or
any of them, may do or cause to be done any or all of the following: (i) make
payment of the same or any part thereof; (ii) set up such reserves as such
Bank(s) deems necessary to protect it from the exposure created by such failure;
and (iii) obtain and maintain insurance policies of the type required by this
Agreement, and take any action with respect to such policies as any Bank deems
prudent. Any amounts so paid or deposited by such Bank shall constitute Bank
Expenses, shall be immediately due and payable, shall bear interest at the
Default Rate from the date of payment or deposit and shall be secured by the
Collateral. Any payments made by a Bank shall not constitute an agreement by a
Bank to make similar payments in the future or a waiver by any Bank of any Event
of Default under this Agreement. If a Bank is requested to waive an Event of
Default or forbear taking action relative thereto, such Bank may condition any
waiver or forbearance it elects, in its discretion, to grant Borrower on payment
by Borrower of such fees to Bank as such Bank deems appropriate under the
circumstances and may condition any such waiver or forbearance on Borrower
reimbursing such Bank for all costs and expenses such Bank incurs in connection
with such waiver or forbearance.

12.9 No Waiver; No Course of Dealing. Any Bank, at any time or times, may grant
extensions of time for payment or other indulgences or accommodations to any
person obligated on any of the Obligations, or permit the renewal, amendment or
modification thereof or substitution or replacement therefor, or permit the
substitution, exchange or release of any property securing any of the
Obligations and may add or release any person primarily or secondarily liable on
any of the Obligations, all without releasing Borrower from any of its
liabilities and obligations under any of the Loan Documents and without such
Bank waiving any of its rights and remedies under any of the Loan Documents, or
otherwise, and further without effecting any release or waiver of any
liabilities, obligations, rights or remedies accruing to any other Bank. No
delay or forbearance by any Bank in exercising any or all of its rights and
remedies hereunder and under the other Loan Documents or rights and remedies
otherwise afforded by law or in equity shall operate as a waiver thereof or
preclude the exercise thereof during the continuance of any Event of Default as
set forth herein or in the event of any subsequent Event of Default hereunder.
Also, no act or inaction of any Bank under any of the Loan Documents shall be
deemed to constitute or establish a “course of performance or dealing” that
would require such Bank, or any of them, to so act or refrain from acting in any
particular manner at a later time under similar or dissimilar circumstances.

12.10 Relationship of Parties; Successors and Assigns. The relationship of the
Banks to Borrower is that of a creditor to an obligor (inclusive of a person
obligated on a supporting obligation) and a creditor to a debtor; and in
furtherance thereof and in explanation thereof, no Bank has any fiduciary,
trust, guardian, representative, partnership, joint venturer or other similar
relationship to or with Borrower and no such relationship shall be drawn or
implied from any of the Loan Documents or any actions or inactions of any Bank
hereunder or with respect hereto - and, no Bank has any obligation to Borrower
or any other person relative to administration of any of the Obligations and the
Collateral, or any part or parts thereof, except as otherwise set forth herein.
The covenants, terms and conditions herein contained shall bind, and the
benefits and powers shall inure to, the respective heirs, executors,
administrators, successors and assigns of the parties hereto, as well as any
persons who become bound hereto as a debtor. If two or more persons or entities
have joined as Borrower, each of the persons and entities shall be jointly and
severally obligated to perform the conditions and covenants herein contained.
The term “Bank” shall include any payee of the Obligations hereby secured and
any transferee or assignee thereof, whether by operation of law or otherwise,
and any Bank may transfer, assign or negotiate all or any of the Obligations
secured by this Agreement from time to time without the consent of Borrower and
without notice to Borrower (but subject to the consent of each other Bank and
the execution and delivery by any such transferee or assignee of such documents,
guaranties and agreements, including, without limitation, this Agreement and the
Intercreditor Agreement, as such other Banks may reasonably require) and any
transferee or assignee of any Bank or any transferee or assignee of another may
do the same without Borrower’s consent and without notice to Borrower. Borrower
waives and will not assert against any transferee or assignee of any Bank any
claims, defenses, set-offs or rights of recoupment which Borrower could assert
against a Bank, except defenses which Borrower cannot waive.

12.11 Time of Essence. Time is of the essence for the performance of all of
Borrower’s covenants and agreements (inclusive of the Obligations) set forth in
this Agreement and each of the Loan Documents.

12.12 Amendments in Writing; Integration. All amendments to or terminations of
this Agreement must be in writing and must be executed by each party hereto. All
prior agreements, understandings, representations, warranties and negotiations
between the parties hereto with respect to the subject matter of this Agreement,
if any, are merged into this Agreement and the Loan Documents.

12.13 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

12.14 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding. Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the obligations of Borrower to indemnify the Banks as
described in Section 12.1 shall survive until all applicable statute of
limitations periods with respect to actions that may be brought against each
such Bank have run.

12.15 Limited License,. During the term of this Agreement, Borrower hereby
grants to each Bank and its Affiliates, a non-exclusive, world-wide,
non-transferable, royalty-free irrevocable license to use the Borrower’s Marks
(as herein defined) solely for and in connection with the general marketing,
promotion and advertising activities of such Bank and its Affiliates. General
marketing, promotion and advertising activities shall include press releases,
product brochures, tombstone ads and other advertising typical in industry
practice and disclosure of Borrower’s Marks on such Bank’s website, including a
link to the Borrower’s website. “Marks” shall mean Borrower’s names, logos,
Trademarks, trade names, service marks and world wide web addresses. Bank shall
use commercially reasonable efforts to cause the appropriate designation “~” or
the registration symbol “®” to be placed adjacent to the Marks in connection
with the use thereof. Notwithstanding the foregoing, no Bank shall be under any
obligation to use any of such Marks. Any marketing, promotion, advertising or
other materials which incorporate Borrower’s Marks shall be submitted to
Borrower for approval prior to publication.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

1

In witness whereof, the parties have caused this agreement to be executed with
authority duly obtained, as of the date first written above.

     
PORTFOLIO RECOVERY ASSOCIATES, INC.
  Witness:
 
   
By: /s/ Steven D. Fredrickson
  Judith Scott
 
   
Steven D. Fredrickson
  /s/ Judith Scott
 
   
 
   
Title: President and CEO
 

 
 


Portfolio Recovery Associates, Inc.
120 Corporate Boulevard, Suite 100
Norfolk, VA 23502
Attn: General Counsel
FAX: 757-554-0586

      WACHOVIA BANK, NATIONAL ASSOCIATION   BANK OF AMERICA, N.A.
By: /s/ David Brawley
  By: /s/ Paula Smith
 
   
Name: David Brawley
  Name: Paula Smith
 
   

      Address for Notices:     Address for Notices:   Wachovia Bank, National
Association     Bank of America, N.A.   1021 E. Cary Street     One Commercial
Place   Mail Code VA 9621     Commercial Banking, Third Floor   Richmond, VA
23219     Norfolk, VA 23510   Attn:   David Brawley, Vice President     Attn:  
  Paula H. Smith FAX: (804) 697-7661     FAX:     (757) 441-8599 RBC CENTURA
BANK By: /s/ Vernon Towler Name:   Vernon Towler Title: Senior Vice President

Address for Notices:
RBC Centura Bank
555 E. Main Street, Suite 1000
Norfolk, VA 23510
Attn: Virginia President
FAX: (757) 892-2045

2